UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4478


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ROBERT L. POAG,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00395-REP-1)


Submitted:   July 16, 2010                  Decided:   July 26, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael   S.  Nachmanoff,  Federal  Public  Defender,  Valencia
Roberts-Brower, Assistant Federal Public Defender, Caroline S.
Platt, Research and Writing Attorney, Richmond, Virginia, for
Appellant.   Neil H. MacBride, United States Attorney, Angela
Mastandrea-Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

              Robert L. Poag appeals his twenty-four month sentence

imposed on revocation of supervised release.                        Poag argues that

the    sentence          imposed   is    plainly        unreasonable     because      the

district court did not adequately explain its decision to depart

from    the        Guidelines      range     and     because     his     sentence       is

disproportionately high compared to others similarly situated.

The Government responds that the district court’s sentence is

not unreasonable.           We affirm

              In     United     States     v.      Crudup,    461     F.3d    433,     437

(4th Cir. 2006), we held that “revocation sentences should be

reviewed to determine whether they are ‘plainly unreasonable’

with   regard        to    those   [18     U.S.C.]      § 3553(a)     (2006)    factors

applicable          to     supervised       release       revocation         sentences.”

Although      the    district      court    must    consider    the    Chapter       Seven

policy statements and the applicable requirements of 18 U.S.C.

§§ 3553(a),         3583(e)    (2006),     “the     court    ultimately       has    broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.”                     Crudup, 461 F.3d at

439    (internal          quotation     marks     and    citation      omitted).        A

sentencing court must provide a “statement of reasons for the

sentence imposed.”            United States v. Moulden, 478 F.3d 652, 657

(4th Cir. 2007) (probation revocation).                     However, the court need

not “robotically tick through § 3553(a)’s every subsection,” or

                                             2
“explicitly        discuss    every         § 3553(a)         factor    on    the       record.”

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

             Our review of the record in this case convinces us

that the district court adequately considered and explained its

reasons      for    the      sentence,        and       that     sentence          is    neither

procedurally nor substantively unreasonable.                            See United States

v. Finley, 531 F.3d 288, 297 (4th Cir. 2008) (applying Gall v.

United States, 552 U.S. 38 (2007), in reviewing a sentence to

determine whether it is plainly unreasonable).                                Moreover, the

sentence     imposed      does    not       reflect      an    undue     disparity           as    to

similarly     situated       defendants.             Rather,      the    court          opted      to

depart due to Poag’s multiple supervised release violations and

his squandering of the prior drug treatment opportunity offered

by     the   court.       The     decision         to    upwardly       depart          in   these

circumstances was not plainly unreasonable.

             We therefore affirm Poag’s sentence.                        We dispense with

oral    argument      because         the    facts      and     legal    contentions              are

adequately     presented         in    the    materials         before       the    court         and

argument would not aid the decisional process.



                                                                                         AFFIRMED




                                               3